Case 1:19-cv-02087-DLI-VMS Document 43 Filed 12/11/19 Page 1 of 1 PagelD #: 279

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

PAYMENTECH, LLC AND JEMORGAN CHASE
BANK, N.A., Civil Action No. 1:19-cv-02087
Plaintiffs,

-against-

MAINSPRING DISTRIBUTION LLC AND RIA
PHILIP, EDVIN OVASAPYAN, JPO22 LLC and
ESJ GROUP LLC,

Defendants.

 

RIA PHILIP,
Third-Party Plaintiff,

-against-
EDVIN OVASAPYAN AND VAHE OVASAPYAN,

Third-Party Defendants.

 

 

APPEARANCE OF COUNSEL
To: The clerk of court and all parties of record
I am admitted or otherwise authorized to practice in this court, and I appear in this case as
counsel for the defendants Edvin Ovasapyan, ESJ Group, LLC and JPO22 LLC.
Date: December 11, 2019

Respectfully submitted,

CANALES PLLC

By:_/s/ Jason Canales
Jason Canales, Esq.

7 Penn Plaza, Suite 914
New York, New York 10001
Tel: (212) 988-2039

Email: jason@canalespllc.com
